Winslow, J.
The facts which the appellant claims its affidavits prove, and upon which it relies to justify its right to the injunctional order, are substantially: (1) That the resolution authorizing the borrowing of $1,000 for a site and the erection of a school-house is of no effect, because not in writing, not fixing the time of payment, and in other respects not complying with sec. 475, R. S.; (2) that, admitting the loan to be valid, still the board had no authority to use the entire $1,000 for a • school-house, leaving a site costing $250 contracted for and unpaid; (3) that the district board acted in collusion and in bad faith in letting the contract to the defendant; (4) that the district does not own the site, and that the contract for its purchase is void; (5) that the board had no authority to contract for a schoolhouse and site costing in the aggregate $1,250, when they had only $1,000 in available funds at their disposal.
Conceding that these facts appear, and that the necessary result therefrom, or from any of them, is to render the contract with defendant void or voidable, still we do not see how the injunction can be sustained. If the contract is void, or voidable at the plaintiff’s option, the school district cannot be damnified by the acts of the defendant in proceeding to build the house. It may decline to ratify or affirm the contract, and successfully defend against an action for the contract price. Pickett v. School Dist. 25 Wis. 551. Especially would this be the case where the district has no title to the site, and the contract for its purchase is alleged to be void. Where the threatened act can inflict no injury nor affect any right, injunction would not seem necessary or even proper.
A serious question was raised by respondent as to whether the district board had power to commence this action without the authority of a voté of the district. R. S. sec. 430, subd. 15, and sec. 442, subd. 3. It is unnecessary here to decide the point.
By the Court.— Order affirmed.